The court were of opinion — Tbat tbe law is so upon tbe facts aforesaid tbat tbe defendants did not assume and promise; and gave judgment for tbe defendants to recover tbeir cost.
Tbe statute makes void all obligations, securities, mortgages, etc. given for more than lawful interest as a penalty *397upon the lender, and for the protection of indigent borrowers. If the plaintiff might recover the principal of his debt in this action, after his security is avoided, the design of the statute would be in a measure defeated — the manifest intention of which is not only to make void the security; but the debt also.